REDMANN, Judge,
concurring.
The sale of a movable without delivery of possession is ordinarily not effective against third persons; La.C.C. 2247, 1922, 1923. See also 2478 and 2480, possibly allowing effectiveness but placing the burden of proof of “the reality of the sale” upon the persons seeking to uphold it.
The record establishes that this was intended as a loan transaction, in which the lender spurned the appropriate Louisiana security device of chattel mortgage and attempted instead to become the temporary “owner” of the thing and to lease it back to the original owner until the loan with interest was repaid. Thus the lender did not establish the reality of the sale. The majority’s conclusion is therefore correct but its uncritical recital of the notions that a cash sale and lease-back could produce a vendor’s privilege and that a vendor’s privilege on a movable must be recorded to affect third persons is doubly insupportable.